DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schindler (US 2014/0249721).
As to claim 1, Schindler discloses an actuator system controlling an actuator of a vehicle, the actuator system comprising: 
a first electronic control unit that is programmed to: 
receive a second request from a second electronic control unit, the second electronic control unit is programmed to: 
receive a plurality of first requests from a driving assistance system (¶0022); 
arbitrate the first requests, calculate, based on a result of arbitrating the first requests, the second request, the second request being a physical quantity different from the first requests, and distribute the second request (¶0027); and 
output a state of the actuator system to the second electronic control unit (¶0030-¶0031).

As to claim 2, Schindler discloses the actuator system according to claim 1, wherein the second request is a drive request signal that is used to drive the actuator (¶0030-¶0031).

As to claim 3, Schindler discloses the actuator system according to claim 1, wherein the first requests are requests to implement driving assistance functions of the vehicle (¶0030).

As to claim 4, Schindler discloses the actuator system according to claim 1, wherein the second electronic control unit arbitrates the first requests by selecting one first request from among the first requests based on a predetermined selection criterion (¶0029).

As to claim 5, Schindler discloses the actuator system according to claim 1, wherein the first electronic control unit is programmed to output the state of the actuator system based on the first requests to control movement of the vehicle (¶0027).

As to claim 10, Schindler discloses a vehicle comprising: the actuator, and the actuator system according to claim 1 (See claim 1 rejection).

As to claim 11, Schindler discloses a method performed by a first electronic control unit configured to control an actuator of a vehicle, the method comprising: 
receiving a motion request from a manager mounted on the vehicle, the manager being configured to: 
receive a plurality of kinematic plans from a plurality of ADAS applications (¶0022), 
arbitrate the kinematic plans, calculate, based on a result of arbitrating the kinematic plans, the motion request, and distribute the motion request (¶0027); and 
outputting a state of the actuator to the manager (¶0030-¶0031).

As to claim 12, Schindler discloses the method according to claim 11, wherein the motion request is a drive request signal that is used to drive the actuator (¶0030-¶0031).

As to claim 13, Schindler discloses the method according to claim 11, wherein the kinematic plans are requests to implement driving assistance functions of the vehicle (¶0030).

As to claim 14, Schindler discloses the method according to claim 11, wherein the manager arbitrates the kinematic plans by selecting one kinematic plan from among the kinematic plans based on a predetermined selection criterion (¶0029).

As to claim 15, Schindler discloses the method according to claim 11, wherein outputting the state of the actuator system is based on the kinematic plans to control movement of the vehicle (¶0027).

As to claim 20, Schindler discloses the method according to claim 11, wherein the manager is a second electronic control unit (¶0022).

Allowable Subject Matter
Claims 6-9 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Tajima (US 2017/00254325) discloses a drive control apparatus that can maintain a drive control system to be in a safe state even in a case where operational abnormality of avoiding a normal reset of a control processor or operational abnormality of avoiding solution even after resetting the control processor occurs in the control processor. The control processor includes an actuator control processing unit configured to generate a control signal for a drive circuit being a control target apparatus and an actuator, and a diagnosis processing unit configure to diagnosing the actuator control processing unit (Abstract).
Prior art Yoshimura (US 2006/0015231) discloses a vehicle control system which can ensure high reliability, real-time processing, and expandability with a simplified ECU configuration and a low cost by backing up an error through coordination in the entire system without increasing a degree of redundancy of individual controllers beyond the least necessary level. The vehicle control system comprises a sensor controller for taking in sensor signals indicating a status variable of a vehicle and an operation amount applied from a driver, a command controller for generating a control target value based on the sensor signals taken in by the sensor controller, and an actuator controller for receiving the control target value from the command controller and operating an actuator to control the vehicle (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113